Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 19-20, 22-26, and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Christel (EP 3363841) in view of Jonashoff (DE 4300913).  A machine translation is provided as an English equivalent of Christel and Jonashoff and is used in the citations below.
	Regarding Claims 16 and 26, Christel teaches a process for continuous production of partly crystalline polycondensate pellet material ([0001], [0065]), comprising the steps of: forming a melt of a polycondensate into pellets by adding a liquid cooling medium ([0065]), and cooling to an average pellet temperature within the range of temperature of crystallization of the polycondensate ([0071-0073]), wherein cooling takes place before or during or after forming to pellets ([0065]); separating the liquid cooling medium from the pellets in a first treatment space ([0065]), wherein the pellets after exit from the first treatment space exhibit a pellet temperature (TGR) ([0077-0078]); crystallizing the pellets in a second treatment space ([0065]), wherein the pellets are heated in the second treatment space by supply of energy from the exterior by a process gas, wherein the process gas has a gas temperature (TGas), which is higher than a sum of a pellet temperature (TGR) and a temperature increase (TKR) which occurs due to heat of crystallization released in the second treatment space, (i.e., TGas> (TGR + TKR)) ([0013]), and wherein the pellets at the exit from the second treatment space have an average temperature (TPH) ([0013]).
	Christel teaches the TPH is 5 to 70°C higher than the sum of the temperature of the pellets (TGR) and the temperature increase (TKR) which occurs due to heat of crystallization released in the second treatment space (i.e., (TGR + TKR+ 70°C) > TPH > (TGR + TKR+ 5°C)) ([0013]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the temperatures of Christel to include any of the taught temperatures, including those overlapping the claimed ranges, because Christel teaches they are all suitable for use with the invention.
	Christel does not teach wherein in the second treatment space fixed bed conditions exist; however, Jonashoff teaches a method for heat treating polymer granules with even exposure to process gas and a reduced risk of formation of agglomerates and bridges ([0002]).  Jonashoff teaches the material being in a fixed bed ([0028]).  It would have been prima facie obvious to one of ordinary skill in the art to modify the second treatment of Christel to include heating, as taught in Jonashoff,  because it is a known method of heat treating polymer granules and in order to achieve even exposure to process gas with a reduced risk of formation of agglomerates and bridges.
	Christel teaches wherein a ratio (X) of a mass flows of gas (mG) and pellets (mP) (X = mG/mP) in the second treatment space is set such that 4< (TGas -TKR - TGR) * X < 80 ([0118]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the ratio of Christel to include any of the taught ratios, including those overlapping the claimed ranges, because Christel teaches they are all suitable for use with the invention.
	Regarding Claims 19 and 33, Christel teaches drying in the first treatment space to a temperature in the range from 100 to 180°C ([0077-0078]).
	Regarding Claims 20 and 34, Christel teaches the liquid cooling medium has a temperature in the range of 50-10°C ([0065]). 
	Regarding Claims 22 and 35, Jonashoff teaches a process gas flows through the second treatment space in counter-current or cross-current ([0030]).
	Regarding Claims 23 and 36, Jonashoff teaches treatment takes place in several stages (Figures and discussion thereof) and each stage comprises all feed devices (20a) emanating from a distribution space (3) and all discharge devices (20b) emptying into an associated collection space (8) ([0025]-[0029]).
	Regarding Claims 24 and 37, Christel teaches wherein in the second treatment space the pellets are heated to a temperature intended for a subsequent SSP reaction ([0134-0136]).
	Regarding Claims 25 and 38, Christel teaches the liquid cooling medium has a temperature below the glass transition point (Tg) of the polycondensate ([0013]).
	Regarding Claims 32 and 39, Christel teaches wherein a ratio (X) of a mass flows of gas (mG) and pellets (mP) (X = mG/mP) in the second treatment space is set such that 4 < (TGas -TKR - TGR) * X < 80 ([0118]).  The combined references do not explicitly teach a ratio (X) of a mass flows of gas (mG) and pellets (mP) (X = mG/mP) is less than 1; however, Christel teaches that in order to obtain a homogeneously crystallized polycondensate, the energy supply from hot process gas taking into account the temperature increase occurring as a result of the released heat of crystallization wherein a ratio (X) of a mass flows of gas (mG) and pellets (mP) (X = mG/mP) in the second treatment space is set to achieve conditions for homogeneous crystallization ([0117-0119]).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II. A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the ratio of the combined references in order to achieve conditions for homogeneous crystallization, as suggested by the Christel, and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed ratio.

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive.
Applicant argues Exhibit 1 notes the difference between crystallization and annealing and Christel’s disclosure is consistent with Exhibit 1 in that Christel discloses crystallization using fluidized bed conditions. Applicant argues Christel acknowledges that turbulence is necessary to prevent sticking and agglomeration of the particles. Applicant argues Jonashoff in inapplicable to crystallization of PET and one of ordinary skill had no reason to consider Jonashoff to modify the fluidized bed crystallization process of Christel.  Applicant argues no evidence has been provided by the Office to establish that crystallization would occur both under fixed bed conditions and under fluidized bed conditions throughout the entire range disclosed in Christel.  In response to applicant’s argument, Christel teaches homogeneous crystallization occurring under conditions where the gas temperature and ratio of flows of gas and granules are set to achieve a sufficient supply of external energy for homogeneous crystallization.  As Jonashoff teaches heat treating polymer granules in a fixed bed allowing for even exposure to process gas and a reduced risk of formation of agglomerates and bridges, one of ordinary skill in the art would have a reasonable expectation of success in achieving the crystallization of Christel under fixed bed conditions.  Furthermore, the conditions of Christel including temperature and flow ratios are set to achieve the supply of external energy to the particles for homogeneous crystallization to occur, and one of ordinary skill in the art would recognize that this external energy is required regardless of whether the particles are in a moving or fixed bed.
Applicant argues Christel does not disclose the temperature ranges in combination with fixed bed conditions.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the rejection, Jonashoff teaches fixed bed conditions.
Applicant argues neither Christel nor Jonashoff provides any motivation for the POSA to modify Christel’s fluidized bed crystallization process to include a heat exchanger with fixed bed conditions. Applicant argues identifying the mere existence of a fixed bed heat exchanger for bulk granular material is insufficient when Christel and Exhibit 1 indicate that fluidized bed conditions are necessary to avoid agglomeration.  In response to applicant’s argument, Jonashoff teaches heat treating polymer granules in a fixed bed allowing for even exposure to process gas and a reduced risk of formation of agglomerates and bridges.  This teaching of Jonashoff provides motivation to one of ordinary skill in the art to perform the heating of Christel under fixed bed conditions for the benefit of even exposure to process gas and reduced risk of formation of agglomerates and bridges.
Applicant argues the Examiner asserts that Jonashoff’s heat exchanger represents a known method for heat treating polymer granules and provides even exposure to process gas. Applicant argues this does not explain how or if Jonashoff’s fixed bed conditions could be used for crystallization of polycondensates.  In response to applicant's argument that the fixed bed conditions of Jonashoff could not be used for crystallization of polycondensates, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Contrary to applicant’s argument, the examiner has not proposed a modification of the crystallization of the primary reference to include the conditions, i.e. temperature etc., of Jonashoff.  Christel teaches the conditions under which crystallization occurs and Jonashoff suggests a benefit of even exposure to process gas in a fixed bed.
Applicant argues the proposed modification causes the primary reference to become inoperable or defeats its intended function.  Applicant argues the differences of Jonashoff’s process appear to render Christel’s crystallization process unsuitable for its intended purpose. Applicant further argues the rejection under § 103 fails to establish a reasonable expectation of success in arriving at the claimed invention by modifying Christel’s process with Jonashoff’s heat exchanger. In response to applicant’s argument, Christel’s crystallization process is performed by application of heat to a polymer pellet by an external process gas.  Jonashoff teaches fixed bed processes for application of heat to a polymer granule by an external process gas wherein a benefit of even exposure to process gas and reduced risk of agglomerates and bridges is achieved.  As discussed in the rejection, modifying the heating process of Christel to include fixed bed conditions would achieve application of heat to a polymer pellet by an external process gas, i.e. Christel’s function, with the potential benefit of even exposure and reduced agglomeration.
In response to applicant's argument that Jonashoff is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Jonashoff is concerned with the problem of heating granules using a process gas, the problem with which applicant was concerned.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (Chen, Continuous production of polyester-poly(ethylene terephthalate) resins in melt-phase and solid-state reactors, Polymer Engineering and Science, Vol. 57 Issue 5, May 2017, pg. 1-33) teaches relevant prior art methods for the crystallization of pellets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712